Order entered April 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01423-CV

                      INTERNATIONAL FIDELITY INS. CO., Appellant

                                                 V.

     THE DALLAS COUNTY BAIL BOND BOARD, ACCREDITED CASUALTY &
   SURETY COMPANY, INC., MARK TOLIVER, II, AGENT D/B/A THE ORIGINAL
           DAVID'S BAIL BONDS, AND MARK TOLIVER, II, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16793

                                             ORDER
        Before the Court is appellees Mark Toliver II, Agent d/b/a The Original David’s Bail

Bonds, and Mark Toliver II’s unopposed motion for leave to file sur-reply brief. We GRANT

the motion and ORDER the sur-reply brief received by the Court April 25, 2019 filed as of the

date of this order.

        We caution that further briefing shall be filed only if requested by the Court.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE